BARRETT, J.
(orally). I concur, and will state briefly the grounds of my concurrence. The key to the solution of the main question here presented is the legislative intention with regard to the new device of a party emblem. Clearly, no state party can have more than one emblem. If that be so (and it is unquestioned), no state party can secure additional emblems through the accident of local dissensions. The state party’s emblem runs through the whole state, and covers the candidates nominated by its state convention. The policy of the law was to make the ballot clear, and to keep it within reasonable proportions by limiting each party to one emblem in one column on a single ballot. If the appellants’ contention be correct, emblems may be multiplied indefinitely in each county. The true construction of the act is that no local division of a state party can vary the emblem adopted by its state convention. Here the attempt necessarily is to vary that emblem. The State Democracy shows that it is a component part of the Democratic party. That being so, it is bound by the party device. The party authorities of the State Democracy cannot alter its party device or substitute another for it. Probably they would not have attempted to do so if they could use it as the means of combining the state ticket with their own local ticket. Practically they cannot do this because of the action of the state convention; and because they cannot do so they claim the right to vote for the party candidates at large under an emblem other than that chosen by the Democratic state convention. How, plainly, this cannot be. If it were permitted, it would destroy the whole system of single state party emblems and single state party columns. The members of the State Democracy are not deprived of their right to vote for the party candidates. They cannot do so quite as conveniently as those who vote a straight ticket; but, to illustrate from the facts before us, they can vote the “Star” generally and their own candidates specially, or they can vote their own emblem generally and the state candidates specially. Their grievance is that they cannot vote a single straight ticket for all the party candidates with their own emblem. But that grievance results from the division in the party, and from the recognition of their adversary by the state convention. It is thus inseparable from their attitude. We may assume that each local faction stands equally as a component part of the party. That very assumption *905shows that both factions are bound by the state party emblem, and that neither of them can adopt another emblem,—I mean, another emblem under which to vote the Democratic state party ticket.
It comes back to the original proposition, that the state party can have but one emblem, and that, so far as the candidates of the state party are concerned, that emblem is controlling upon all the local factions within the party. Each local faction can have its own emblem only for its own local candidates. Such is clearly the meaning of the words, “the names of its candidates,” in section 56 of the act of 1895 (chapter 810). But for its state candidates it can have no emblem save that chosen by the state convention. Where there are several factions of the same party in the county, the state convention decides which faction shall have the advantage of regularity. Because of that regularity, one faction becomes entitled to the sole •use of the party emblem for its local candidates. Whatever disadvantage results to the opposite faction, so results from its lack of regularity. It is inevitable to the situation in which it is placed. It must suffer this disadvantage, rather than secure an advantage at the expense of the homogeneity of the system planned by the legislature. The party authorities of the State Democracy could have avoided this inconvenience by resorting to the statute as to independent nominations. In that case they might have had a straight ticket, consisting of these very state candidates and their own local candidates under one independent emblem. But, as they did not make either a party nomination (and they could not have done so without becoming a new party) or independent nominations, as in fact they rely upon their position as an integral part of the Democratic party, they cannot place the state candidates of their party under any emblem save that chosen by their state party convention. It seems to me that that is entirely clear.
My attention has been called to the opinion of Mr. Justice Cullen in Re Madden, 35 N. Y. Supp. 906. I would entirely agree with this learned justice if the law were the same as that which was considered in Re Mitchell, 81 Hun, 401, 30 N. Y. Supp. 962. But, as we have seen, the act of 1895 is a radical departure from the previous ballot law. The crucial change in the present system is, not only the substitution of a single ballot for all the candidates, as observed by Mr. Justice Cullen, but the provision for a single emblem for such party, under which—and under which alone—the party ticket as such can be voted. It is true that the voter can now vote for that ticket in a variety of other ways, and under other party emblems, or under independent nomination emblems. But if he desires to vote for that ticket as such—that is, for the straight party ticket in the state— he must vote for it under that party’s lawfully chosen emblem. My conclusion is that throughout the length and breadth of the state the ticket of each party for state offices must be in a single column, and must be headed by such party’s chosen emblem. No local division of such party, regular or irregular, can, in its locality, choose for the party at large another or different emblem; nor certainly can any county clerk or board. Each local division can undoubtedly choose an independent emblem for its local candidates,— *906meaning, of course, its local candidates as distinguished from its state candidates. For the latter it cannot choose an independent emblem. Its state candidates are the candidates of the party at large, and the choice of an emblem for that party is vested by law exclusively in the state convention. It follows that the board of police erred in giving to the Democratic party, as it has, an additional column on its proposed ballot, and an additional emblem. It also erred in varying the precedence given to the various party columns according to law by the secretary of state. For these reasons I concur that this order should be affirmed.